DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (JP2005069402), hereinafter referred to as Horiuchi, Minard et al. (US4203642), hereinafter referred to as ‘Minard’, and Kaneda et al. (US20020153983), hereinafter referred to as ‘Kaneda’.

Regarding Claim 1, Horiuchi discloses a semiconductor device (the substrate 42 [0016]), detachably mountable (a torque detection mechanism that attaches a strain gauge to the surface of the flexible external gear [0003]) on a measurement target(a torque detection mechanism that attaches a strain gauge to the surface of the flexible external gear [0003]) that includes a plurality of sensors (The torque detection unit 40 includes a plurality of strain gauges 4 [0016]), the semiconductor device (the substrate 42 [0016]) comprising: a wiring board (a printed wiring board [0016]), a semiconductor integrated circuit mounted on the wiring board ((the substrate 42 [0016]; a printed wiring board [0016]).
However, Horiuchi does not disclose having a first surface and a second surface opposite to the first surface; a plurality of measuring spring terminals mounted on the second surface of the wiring board; and a plurality of projections provided on the second surface of the wiring board, wherein each of the plurality of measuring spring terminals makes contact with a terminal.
Nevertheless, Minard discloses having a first surface (Circuit board 51 is mounted to each of the lower plates using screw 52 [Col. 3 lines 32-35]), and a second surface opposite to the first surface (Circuit board 51 is mounted to each of the lower plates using screw 52 [Col. 3 lines 32-35]); 15a plurality of measuring spring terminals mounted on the second surface of the wiring board (Mounted on each of the two boards are contact blocks 53, each block having a quantity of 50 spring contacts 54 [Col. 3 lines 37-39]); the plurality of measuring spring 20terminals (Mounted on each of … each block having a quantity of 50 spring contacts 54 [Col. 3 lines 37-39]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi in view of Minard to incorporate a first surface and second surface electrically connected while using the first surface attached to the measurement target and the second surface that holds a plurality of sensors for structural stability of the device and reliable sensor measurements because the second surface is physically separated from the measurement target. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi, in view of Minard to incorporate the plurality of measuring spring terminals to enable electrical contact between the two surfaces to ensure accurate measurements. 
However, the combination does not disclose and a plurality of projections provided on the second surface of the wiring board and each of the plurality of projections makes contact with the measurement target.
	Nevertheless, Kaneda discloses the plurality of projections (there is a housing with plural projections of elastic material at intervals along the outer periphery of the side wall and there is an outer casing or circuit board [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a plurality of projections for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and making contact with the measurement target. 

	Regarding Claim 2, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
	However, Horiuchi does not disclose wherein the plurality of projections are formed by a plurality of dummy spring terminals, and each of the plurality of dummy spring terminals makes contact with the measurement target in the state where the semiconductor device is mounted on the measurement target.
	Nevertheless, Kaneda discloses the plurality of projections (there is a housing with plural projections of elastic material at intervals along the outer periphery of the side wall [0028]) are formed by a plurality of dummy spring terminals, and each of the plurality of dummy spring terminals makes contact with the measurement target (the projections of the housing into the concavities attaches the electromagnetic induction actuator to the stop rim of the outer casing or circuit board [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a plurality of projections for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and making contact with the measurement target. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate each of the plurality of dummy spring terminals making contact with the measurement target for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and making contact with the measurement target. 


Regarding Claim 3, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
in the state where the semiconductor device is mounted on the measurement target
However, Horiuchi does not disclose the plurality of dummy spring terminals makes contact with a dummy terminal provided on the measurement target, in the state where the semiconductor device is mounted on the measurement target, the plurality of dummy spring terminals and the plurality of measuring spring terminals have identical shapes, and each of the plurality of dummy spring terminals and the terminal connecting to the corresponding one of the plurality of sensors have identical thicknesses.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of dummy spring terminals similar to the plurality of projections to enable reliable contact with a dummy terminal provided on the measurement target to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of dummy spring terminals and the plurality of measuring spring terminals have identical shapes to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of dummy spring terminals and the terminal connecting to the corresponding one of the plurality of sensors have identical thicknesses to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 4, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
However, Horiuchi do not disclose the plurality of projections formed by a plurality of columnar members, respectively.
Nevertheless, Kaneda discloses the plurality of projections formed by a plurality of columnar members, respectively (there are circular projections 34, 35, which are semicircular in profile, around the outer circumference of the side wall 30 [0092])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of projections formed by a plurality of columnar members, respectively for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and securing a connection between the surfaces and the target. 

Regarding Claim 5, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
However, Horiuchi does not disclose wherein the plurality of projections include a projection arranged nearer to a center of the wiring board than the plurality of measuring spring terminals, and a projection arranged on an outer peripheral side of the wiring board than the plurality of measuring spring terminals.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of projections include a projection arranged nearer to a center of the wiring board than the plurality of measuring spring terminals to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a projection arranged on an outer peripheral side of the wiring board than the plurality of measuring spring terminals for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and securing the device to the target. 

Regarding Claim 6, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
However, Horiuchi does not disclose wherein the plurality of projections include a projection arranged nearer to a center of the wiring board than the plurality of measuring spring terminals, and a projection arranged on an outer peripheral side of the wiring board (there is a projection around the outer periphery [0026]) than the plurality of measuring spring terminals.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of projections include a projection arranged nearer to a center of the wiring board than the plurality of measuring spring terminals to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a projection arranged on an outer peripheral side of the wiring board than the plurality of measuring spring terminals for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and securing the device to the target. 

Regarding Claim 7, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 4.
However, Horiuchi does not disclose wherein the plurality of projections include a projection arranged nearer to a center of the wiring board than the plurality of measuring spring terminals, and a projection arranged on an outer peripheral side of the wiring board than the plurality of measuring spring terminals.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of projections include a projection arranged nearer to a center of the wiring board than the plurality of measuring spring terminals to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a projection arranged on an outer peripheral side of the wiring board than the plurality of measuring spring terminals for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and securing the device to the target. 

Regarding Claim 8, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 9, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 10, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 4.
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 11, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 5. 
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 12, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
 
Regarding Claim 13, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
 However, Horiuchi does not disclose the plurality of projections are harder than the plurality of measuring spring terminals.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are harder than the plurality of measuring spring terminals to enable structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 14, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 4. 
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are harder than the plurality of measuring spring terminals to enable structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 15, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 5.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are harder than the plurality of measuring spring terminals to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 16, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 12.
However, Horiuchi does not disclose the semiconductor device as claimed in claim 12, which is mounted on the measurement target via a plurality of spacers, wherein the plurality of projections are softer than the plurality of spacers.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the semiconductor device as claimed in claim 12, which is mounted on the measurement target via a plurality of spacers, wherein the plurality of projections are softer than the plurality of spacers to enable structural horizontal adjustments that provide integrity/stability and securing a connection between the surfaces and the target.

Regarding Claim 17, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
Horiuchi discloses the plurality of sensors are strain gauges (A strain gauge type torque detection unit 40… a plurality of strain gauges 41 attached to the flexible external gear 20 [0016]).

Regarding Claim 18, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
Horiuchi discloses the plurality of sensors are strain gauges (A strain gauge type torque detection unit 40… a plurality of strain gauges 41 attached to the flexible external gear 20 [0016]).

Regarding Claim 19, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 4. 
Horiuchi discloses the plurality of sensors are strain gauges (A strain gauge type torque detection unit 40… a plurality of strain gauges 41 attached to the flexible external gear 20 [0016]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, Minard, and Kaneda, and further in view of Malhan et al. (US20150331016), hereinafter referred to as ‘Malhan’.

Regarding Claim 20, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 17.
 Horiuchi discloses the plurality of sensors (A strain gauge type torque detection unit 40… a plurality of strain gauges 41 attached to the flexible external gear 20 [0016]).
However, Horiuchi does not disclose at least 4 strain gauges, and the 4 strain gauges form a Wheatstone bridge circuit.
Nevertheless, Malhan discloses at least 4 strain gauges, and the 4 strain gauges form a Wheatstone bridge circuit (… FIG. 2, comprises a plurality of variable resistances 202 connected together in a conventional Wheatstone bridge configuration… It will be appreciated that the variable resistances 202 may be implemented, for example, using strain gauges [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi in view of Malhan to incorporate at least 4 strain gauges, and the 4 strain gauges form a Wheatstone bridge circuit to enable the precise resistance measurements while improving the functionality of the device. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fred Lingel (US2745044) discloses a semiconductor device that mounts onto a measurement target.
Richard Blake (US3665113) discloses boards that are interconnected by contact springs.
Andrew Hufnagel (US2897317) discloses projections to ensure positive alignment of ladder with fixed contact springs. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARAH ZAAB/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863